Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2 it reads “and the 2D unstructured mesh layer for the at least one of the layer does not include triangular refinements.” The italicized word layer should be layers. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 14, 16-18, 25 & 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 14 and 25 recite the limitation “wherein at least one of the points of intersection is defined by one or more points where a layer of the reservoir model is intersected by geologic feature of the hydrocarbon reservoir.”  There is no article for the term 

Claims 5, 16 & 27 recite the limitation “wherein the generating of the 3D tetrahedral mesh for a pair of adjacent layers comprises conducting a Delaunay meshing operation on the pair of adjacent layers to connect the corresponding points of the adjacent 2D unstructured mesh layers.” There is insufficient antecedent basis for this limitation.  Claim 1 does not recite a pair of adjacent layers. Claim 1 does recite “generating, for each pair of adjacent 2D unstructured mesh layers of the reservoir model, a three-dimensional (3D) tetrahedral mesh, the generating of the 3D tetrahedral mesh comprising connecting corresponding points of the pair of adjacent 2D unstructured mesh layers;”.  If the “pair of adjacent 2D unstructured mesh layers” and the “pair of adjacent layers” are the same it must be made clear.  For the purpose of examination, the term “pair of adjacent layers” is interpreted as equivalent to the term “pair of adjacent 2D unstructured mesh layers”.

Claim 6, 17 & 28 recites the limitation “wherein the generating of the 3D triangulated tetrahedral mesh comprises conducting stitching to mesh interlayer well segments in the 3D tetrahedral mesh.”  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a “well segment structure” only an “interlayer well segment triangulation” process.  For the purpose of examination, the term “well segment structure” is interpreted to mean any segment, portion or subset of the mesh that describes the well.

Claim 7, 18 & 29 recites the limitation “wherein the generating of the 3D vertically-refined triangulated tetrahedral mesh comprises connecting corresponding points of upward and downward shunted representations of adjacent pairs of the layers of the 3D triangulated tetrahedral mesh” There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite any “adjacent pairs of the layers of the 3D triangulated tetrahedral mesh”.  For the purpose of examination, the term any “adjacent pairs of the layers of the 3D triangulated tetrahedral mesh” will be interpreted as referring to any two sequential outputs of the “interlayer well segment triangulation” process of claims 1, 12 & 23. 
There is also insufficient antecedent basis for the term “corresponding points of upward and downward shunted representations” Claim 1 does not recite any “points of upward and downward shunted representations”. For the purpose of examination, the corresponding points will be interpreted as points with same length and width coordinate but with different height coordinates corresponding to different layers of the mesh.  

Claims 21, 22, 32 & 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
“and drilling, based on the well drilling parameters, a well in the hydrocarbon reservoir.” The claims do not recite any structure capable of performing the drilling. Generic computer components are not sufficient for performing the drilling. 
In claims 22 and 33 it reads “and operating, based on the well operating parameters, a well in the hydrocarbon reservoir.” The claims do not recite any structure capable of performing the operation of a hydrocarbon reservoir. Generic computer components are not sufficient for the operation of the hydrocarbon reservoir.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 12-15, 18, 23-26 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20060025976A1 Kennon et al hereinafter Kennon.

Regarding Claim 1:
Kennon distinctly discloses:
“A method of developing a hydrocarbon reservoir, the method comprising: determining a reservoir model of a hydrocarbon reservoir, the reservoir model defining layers representing a portion of the hydrocarbon reservoir; determining a reservoir model of a hydrocarbon reservoir, the reservoir model defining layers representing a portion of the hydrocarbon reservoir;” ([0054] “Generally speaking, the adaptive meshing method comprises constructing an unstructured mesh corresponding to a space (e.g., a reservoir) that is being modeled, then identifying a surface in the modeled space (e.g., a well bore outer surface) and determining the intersections of the surface with the elements of the mesh, and finally defining new elements within the intersected elements”, [0115] “In one embodiment, the boundaries of the different regions are determined before any of the meshes are generated. When the different regions are defined, a mesh is constructed within each region”, [0091] “Additionally, multi-layer reservoirs can also be provided as inputs with the well bore trajectory going from one layer through and to another layer. The meshing algorithm can generate a mesh for each layer as if they were each separate reservoirs. The boundary between layers then becomes one of the surfaces. FIG. 14B shows the reservoir mesh in place around the well bore.”). The wellbore is a hydrocarbon reservoir. The unstructured mesh is a model of the reservoir. The regions of the wellbore are layers each comprising a portion of the wellbore.  
“determining, for each of the layers of the model, any points of intersection for the layer, the points of intersection defined by one or more points at which the layer is intersected by a path of a well bore extending into the hydrocarbon reservoir;” ([0043] “identifying intersections between the elements of the mesh and the well bore surface to be modeled”, [0054] “identifying a surface in the modeled space (e.g., a well bore outer surface) and determining the intersections of the surface with the elements of the mesh, and finally defining new elements within the intersected elements”).  The reference clearly teaches the step of determining points of wellbore intersection in a model of a hydrocarbon reservoir. 
“generating, for each of the layers of the model, a two-dimensional (2D) unstructured mesh layer comprising a triangulated mesh, the triangulated mesh comprising triangulated refinements at any points of intersection determined for the layer;”  ([0043] “Broadly speaking, one embodiment of the present method comprises constructing an initial unstructured mesh of simplex elements filling a reservoir volume, defining a well bore trajectory within the reservoir, defining a well bore radius around said trajectory to define a surface a radial distance out from said trajectory enclosing the trajectory to form the well bore surface within said mesh, identifying intersections between the elements of the mesh and the well bore surface to be modeled, then redefining the intersected elements exterior to said surface to comprise faces coincident with the well bore surface, and to comprise new elements within the well bore surface defining a well bore mesh”, [0047], “For example, in two dimensions, a simplex comprises a triangle, together with the interior area bounded by the triangle (see FIG. 6)”) The unstructured mesh made of simplex elements as show in [0047] is a 2D unstructured mesh layer comprising a triangulated mesh. The redefining of the intersected elements is the triangulated refinement. 
“generating, for each pair of adjacent 2D unstructured mesh layers of the reservoir model, a three-dimensional (3D) tetrahedral mesh, the generating of the 3D tetrahedral mesh comprising connecting corresponding points of the pair of adjacent 2D unstructured mesh layers;” ([0090], [figure 14B] “Alternatively, mesh 760 can be converted from a two-dimensional mesh to a three-dimensional mesh by means of other meshing techniques, such as the commercially available Inria meshing algorithm. […] The software then fills the reservoir volume with tetrahedron in such a way that the triangles that existed on the surface triangulation input by the user are maintained. […]  Tetrahedra are thus explicitly proscribed along the defined well bore. The tetrahedron defining the well bore will have triangular surfaces forming the isosurface of the well bore. These triangles on the isosurface can be inputs to the reservoir meshing algorithms, such as Inria, and form part of the surface triangulation that will be maintained by the meshing algorithm when generating the reservoir mesh.”). The Inria algorithm as shown in figure 14B uses corresponding points from a pair of 2D meshes to connect 2d layers of a mesh into 3d mesh. Paragraph [0090] clearly describes that the resulting 3D mesh consist of tetrahedrons making the result a 3D tetrahedral mesh.
“generating, for the 3D tetrahedral mesh, a 3D triangulated tetrahedral mesh, the generating of the 3D triangulated tetrahedral mesh comprising interlayer well segment triangulation of the 3D tetrahedral mesh;” ([0090] “Each of the triangles on the two dimensional surface triangulation will form a face of one of the volume tetrahedra. This embodiment of the method and system of this invention can thus explicitly define a well bore mesh and its resulting isometric surface and then fill in the reservoir mesh around the well bore mesh. Tetrahedra are thus explicitly proscribed along the defined well bore. The tetrahedron defining the well bore will have triangular surfaces forming the isosurface of the well bore. These triangles on the isosurface can be inputs to the reservoir meshing algorithms, such as Inria, and form part of the surface triangulation that will be maintained by the meshing algorithm when generating the reservoir mesh.”) A tetrahedral mesh is inherently 3D. The triangles on the surface of the tetrahedral mesh which defines the wellbore make the tetrahedral mesh a triangulated tetrahedral mesh. The inria meshing algorithm is used to combine multiple layers of a mesh. The combination of the layers implies the well segmentation. Since the surface of the well is triangles the inria algorithm must combine the layers of the well such that the connections are triangles on the surface of the well bore.
“generating, for the 3D triangulated tetrahedral mesh, a 3D vertically-refined triangulated tetrahedral mesh, the generating of the 3D vertically-refined triangulated tetrahedral mesh comprising vertically refining the 3D triangulated tetrahedral mesh;” ([0086] “Where the surface defining the well bore intersects the existing tetrahedron of the reservoir mesh, the method of this invention can be used to generate a new tetrahedron mesh completely within the well bore isosurface and distinct from the reservoir mesh outside the isosurface. This way, tetrahedrons that were initially intersected by the well bore isosurface can be subdivided into new tetrahedrons wholly inside and wholly outside the well bore.”, [0091] “The adaptive meshing algorithm can similarly be used to redefine the well bore mesh in the event that it passes through separate layers of a multi-level reservoir.”) The subdivision process is a refinement 
“generating, for the 3D vertically-refined triangulated tetrahedral mesh, a 3D dual mesh, the generating of the 3D dual mesh comprising meshing of the 3D vertically-refined triangulated tetrahedral mesh;” ([0111]. “After the first mesh is generated, a feature is defined and then a secondary region is carved out of the first mesh to accommodate the secondary region. A mesh is generated within the boundaries defined for the feature. The mesh may be constructed before the secondary region is carved out of the first mesh, or it may be generated afterwards. In either case, two separate finite element models corresponding to the different regions of the modeled system are created. These models are immediately adjacent to each other”, [0116] “In another embodiment, the first mesh is generated so that it fills the entire space of the modeled system. A boundary is then defined to separate the regions of the system. Since this boundary may cut existing elements into two pieces, the mesh in each region is adapted to form valid simplices in place of the intersected elements. This results in two meshes corresponding to the two regions of the system.”, [0118] “Essentially the same procedure can be performed in the case of three-dimensional simplices. The resulting simplices will lie essentially on one side or the other of the boundary. (Because the boundary may be curved, the simplices, which have flat surfaces, may not lie exactly on the boundary.) Since the adaptation process produces simplices which are almost entirely on one side of the boundary, they can each be defined as part of the first region or the second region, hence part of the first finite element model or the second.”) The first mesh is the 3D vertically-refined triangulated tetrahedral mesh. The first and secondary mesh constitute a duel mesh system. The division of the elements into new elements is a meshing process. Since the duel mesh is arrived at via a meshing process the limits of the claim are satisfied. 
“and generating, using the 3D dual mesh, a simulation of the hydrocarbon reservoir represented by the layers.” ([0085] “As discussed above, one embodiment of the method and system of this invention implicitly defines a well bore within an existing tetrahedral mesh simulating a reservoir”, [0096] “Generally speaking, other embodiments of the present disclosure comprise a method for simulating systems using a finite element modeling”). The reference is clearly oriented to the use of a mesh representation of a wellbore for hydrocarbon reservoir simulation.

Regarding claim 2:
Kennon distinctly discloses:
“wherein at least one layer of the layers does not contain a point of intersection and the 2D unstructured mesh layer for the at least one of the layer does not include triangular refinements.” ([0043] “identifying intersections between the elements of the mesh and the well bore surface to be modeled, then redefining the intersected elements exterior to said surface to comprise faces coincident with the well bore surface, and to comprise new elements within the well bore surface defining a well bore mesh with some elements likewise having faces coincident with the well bore surface. More particularly, new nodes are located at the point of intersection and are used as the basis for subdividing the initial elements into new elements both within the well bore surface and outside of the well bore surface. The number of new elements that are created for a particular element depends upon the manner in which the surface intersects that element.”, [0048] “Preferably, the faces of at least some of the elements in a finite element model are located so that they are coincident with surfaces or boundaries within the modeled space.”, [0090] “Additionally, multi-layer reservoirs can also be provided as inputs with the well bore trajectory going from one layer through and to another layer. The meshing algorithm can generate a mesh for each layer as if they were each separate reservoirs.”). The system only performs the subdivision (refinement) where there is an intersection if there is no intersection refinement will not be performed. Since it is only preferable that some of the elements coincide with the boundaries then some or all elements for one or more layers may not coincide with the boundaries. 

Regarding claim 3:
Kennon distinctly discloses:
“wherein at least one of the points of intersection is defined by one or more points where a layer of the reservoir model is intersected by geologic feature of the hydrocarbon reservoir.”([0043] “identifying intersections between the elements of the mesh and the well bore surface to be modeled”, [0054] “identifying a surface in the modeled space (e.g., a well bore outer surface) and determining the intersections of the surface with the elements of the mesh, and finally defining new elements within the intersected elements”) The reference clearly teaches the step of determining points of wellbore intersection in a model of a hydrocarbon reservoir. A wellbore is a geologic feature of a hydrocarbon reservoir.

Regarding claim 4:
Kennon distinctly discloses:
“wherein the triangulated refinements for each of the points of intersection comprises a 2D cell comprising the point of intersection being divided into cells of a first size and a cell located away from the point of intersection being divided into cells a second size that is greater than first size.” ([0071] “For example, as shown in FIG. 9B, a first node is located at point 81, creating elements 84 and 85. Element 84 has vertices at {43, 44, 45, 81} and element 85 has vertices at {42, 44, 45, 81}. Then, a node can be placed at the next point of intersection (82). This node is used to subdivide element 85, creating new elements 86 and 87, as shown in FIG. 9C. Element 86 has vertices at {44, 45, 81, 82} and element 87 has vertices at {42, 44, 81, 82}. Finally, a node is placed at the last point of intersection (83). Using this node, element 87 is subdivided into new elements 88 and 89, as indicated in FIG. 9D. Element 88 has vertices at {44, 81, 82, 83} and element 89 has vertices at {42, 81, 82, 83}. Thus, in this case, element 41 is subdivided into four new elements—84, 86, 88 and 89. The face which separates elements 88 and 89 forms a facet of the intersecting surface 200 and is substantially coincident with surface 200.”) Since element 84 and 85 are both produced via subdivision and only element 85 is 

Regarding claim 7:
Kennon distinctly discloses:
“wherein the generating of the 3D vertically-refined triangulated tetrahedral mesh comprises connecting corresponding points of upward and downward shunted representations of adjacent pairs of the layers of the 3D triangulated tetrahedral mesh to generate respective intermediate layers formed of vertical prisms extending between the respective pairs of 3D triangulated tetrahedral mesh layers.” ([0013] “FIG. 21 shows the two-dimensional mesh of FIG. 19 from an oblique angle. This two-dimensional mesh is extruded vertically (as indicated by the dotted lines) to form a plurality of three-dimensional prisms. In a particular embodiment, these prisms are subdivided into three-dimensional simplices (tetrahedra.) The generation of a three-dimensional mesh in this manner may reduce the computational requirements of mesh generation by confining the adaptation process (the dividing of the initial mesh into two separate meshes) to two dimensions and then extruding the refined two-dimensional mesh. This eliminates what is effectively the separate refinement of the same two-dimensional mesh several times at different points in the third dimension.”, [0017] “Although the adaptation process will not be described in great detail, FIG. 23 is presented to provide an illustration of the process. FIG. 23 comprises three views of a two-dimensional simplex (a triangle) which is adapted to form simplices on each side of a boundary. In the first figure, the simplex is shown intersected by a boundary curve. The edges of the simplex are intersected at two points. A new node is created at each of the intersections. A new edge is then defined between one of the new nodes and the opposite vertex of the simplex, forming two new simplices. A new edge is then defined between the remaining new node and the opposite vertex of the new simplex. This procedure results in three new simplices—one above the boundary, and two below it”). Creating a layer above and below the original layer means the original layer is now an intermediate layer and thus an intermediate layer has been generated. The edge between the node and the opposite vertex of the simplex are the upward and downward shunted representations of adjacent pairs. The three-dimensional simplices which constitute the layers are the vertical prisms. 

Regarding claim 12:
Kennon discloses: 
“A non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations for developing a hydrocarbon reservoir” ([0093] “The algorithms of the method and system of the present invention can comprise computer executable larger set of computer-executable software instructions, but can act independently.”, [160] “Many variations, modifications, additions and improvements to the embodiments described above are possible. In particular, these variations may include computer readable media (such as floppy disks, CD-ROMs, DVD-ROMs, etc.,) storage devices, computer memories and the like which contain software, firmware or other programming embodying the foregoing methods. It is contemplated that all such changes and additional embodiments are within the spirit and true scope of this invention as claimed below.”) A hard drive is a non-transitory computer readable medium.
The rest of the rejection is substantially the same as in claim 1. 

Regarding claim 23: 
Kennon discloses: 
“A hydrocarbon reservoir development system comprising: a hydrocarbon reservoir control system non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations for developing a hydrocarbon reservoir” [0093] “The algorithms of the method and system of the present invention can comprise computer executable software instructions and can be stored in memory such as RAM or ROM or any other fixed media, such as a hard drive. The computer executable software instructions of the embodiments of this invention can comprise a part of a larger set of computer-executable software instructions, but can act independently.”, [160] “Many variations, modifications, additions and improvements to the embodiments described above are possible. In particular, these variations may include computer readable media (such as floppy disks, CD-ROMs, DVD-ROMs, etc.,) storage devices, computer memories and the like which contain software, firmware or other programming embodying the foregoing methods. It is contemplated that all such changes and additional embodiments are within the spirit and true scope of this invention as claimed below.”) a computer is a hydrocarbon reservoir control system and a hard drive is a non-transitory computer readable memory. 
The rest of the rejection is substantially the same as in claim 1. 
Regarding claim 13 and 24:
	Claims 13 and 24 are rejected for substantially the same reasons as claim 2. 
Regarding claim 14 and 25:
	Claims 14 and 25 are rejected for substantially the same reasons as claim 3.
Regarding claim 15 and 26:
	Claims 15 and 26 are rejected for substantially the same reasons as claim 4. 
Regarding claim 18 and 29:
	Claims 18 and 29 are rejected for substantially the same reasons as claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 8, 16, 19, 27 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kennon in view of US6018497A Gunasekera hereinafter Gunasekera.

Regarding claim 5:
Kennon discloses the method of claim 1 as above.
Kennon does not distinctly disclose:
“wherein the generating of the 3D tetrahedral mesh for a pair of adjacent layers comprises conducting a Delaunay meshing operation on the pair of adjacent layers to connect the corresponding points of the adjacent 2D unstructured mesh layers.”
However, Gunasekera does distinctly disclose: 
“wherein the generating of the 3D tetrahedral mesh for a pair of adjacent layers comprises conducting a Delaunay meshing operation on the pair of adjacent layers to connect the corresponding points of the adjacent 2D unstructured mesh layers.” ([Col 12 ln 44] “More particularly, the aforementioned "new algorithm" associated with "Base Triangulation Tetrahedralization" (block 40c1A of FIG. 13c1), which: (1) generates the aforementioned approximately "K-orthogonal" triangular base grid for two dimensional (2D) unstructured grids by "scaling" the physical geometry, and (2) generates the approximately "K-orthogonal" tetrahedral base grid for three dimensional (3D) unstructured grids by "scaling" the physical geometry, will generate the aforementioned two types of grids by performing the following functional steps: (1) the physical geometry is mapped into a computational space by using a transformation based on the components of the permeability tensor in each layer of the model; (2) points are distributed in the computational space based on the mapped geometry; (3) a Delaunay triangulation or a tetrahedralization of the points is created, where: (3a) the center of each element (i.e., each "cell") of the triangulation is the center of a circle which is drawn through the vertices of each cell, and (3b) the center of each cell of the tetrahedralization is the center (or circumcenter) of a sphere which is drawn through the vertices of each element or cell; and (4) the vertices of the elements or cells and the centers of the cells are then transformed back into physical space. This approach produces a better-quality grid.”, [Col 33 ln 38] “The flexibility in point placement is highest with composite tetrahedral grids. Points may be placed on layer interfaces and on fault surfaces. In order to generate PEBI grids which honour layer interfaces, points have to be mirrored on either side. The same must be performed for faults. For a multi-layered problem, points must be duplicated for each interface giving twice as many grid layers as geological layers.”) Delaunay triangulation is a Delaunay meshing operation. The mirrored points are the corresponding points of the adjacent 2D unstructured mesh layers. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kennon directed to finite element modeling for wellbores and Gunasekera directed to orthogonal Grid Generation with ‘Delaunay triangulation’, and arrived at conducing a Delaunay triangulation operation on “(3) a Delaunay triangulation or a tetrahedralization of the points is created, where: (3a) the center of each element (i.e., each "cell") of the triangulation is the center of a circle which is drawn through the vertices of each cell, and (3b) the center of each cell of the tetrahedralization is the center (or circumcenter) of a sphere which is drawn through the vertices of each element or cell; and (4) the vertices of the elements or cells and the centers of the cells are then transformed back into physical space. This approach produces a better-quality grid.”)

Regarding claim 8:
Kennon discloses the method of claim 1 as above.
Kennon does not distinctly disclose:
“wherein the generating of the 3D vertically-refined triangulated tetrahedral mesh comprises conducting a Delaunay meshing operation on the 3D vertically-refined triangulated tetrahedral mesh to generate the 3D dual mesh formed of polyhedron shaped cells.”
However, Gunasekera does distinctly disclose: 
“wherein the generating of the 3D vertically-refined triangulated tetrahedral mesh comprises conducting a Delaunay meshing operation on the 3D vertically-refined triangulated tetrahedral mesh to generate the 3D dual mesh formed of polyhedron shaped cells.”  ([Col 4 ln 37] “The first grid system is the previously mentioned K-orthogonal PEBI grids, and the second grid system is the dual of a PEBI grid constructed by aggregating triangles (or tetrahedra) termed a "composite tetrahedral grid". Such grids, when carefully generated, enable the accurate modelling of highly anisotropic and heterogeneous systems. Good K-orthogonal grids for highly anisotropic systems can be generated by transforming the physical space into an isotropic computational space in which an orthogonal grid is generated.”, [Col 12 ln 44] “More particularly, the aforementioned "new algorithm" associated with "Base Triangulation Tetrahedralization" (block 40c1A of FIG. 13c1), which: (1) generates the aforementioned approximately "K-orthogonal" triangular base grid for two dimensional (2D) unstructured grids by "scaling" the physical geometry, and (2) generates the approximately "K-orthogonal" tetrahedral base grid for three dimensional (3D) unstructured grids by "scaling" the physical geometry, will generate the aforementioned two types of grids by performing the following functional steps: (1) the physical geometry is mapped into a computational space by using a transformation based on the components of the permeability tensor in each layer of the model; (2) points are distributed in the computational space based on the mapped geometry; (3) a Delaunay triangulation or a tetrahedralization of the points is created, where: (3a) the center of each element (i.e., each "cell") of the triangulation is the center of a circle which is drawn through the vertices of each cell, and (3b) the center of each cell of the tetrahedralization is the center (or circumcenter) of a sphere which is drawn through the vertices of each element or cell; and (4) the vertices of the elements or cells and the centers of the cells are then transformed back into physical space. This approach produces a better-quality grid.”, [Col 33 ln 38] “The flexibility in point placement is highest with composite tetrahedral grids. Points may be placed on layer interfaces and on fault surfaces. In order to generate PEBI grids which honour layer interfaces, points have to be mirrored on either side. The same must be performed for faults. For a multi-layered problem, points must be duplicated for each interface giving twice as many grid layers as geological layers.”), [Col 25 ln 16] “A 3D PEBI domain is generated by distributing points in 3D space, creating their Delaunay tetrahedralization and generating perpendicular bisectors of the tetrahedron edges.”, [Col 26 ln 47] “If the resulting grid is a PEBI grid, the triangulation (or tetrahedralization) has to be of Delaunay type. Therefore, we generate Delaunay tessellations of space. The algorithm employed is a modified version of the incremental point insertion method of Bowyer6. In this method all points are added incrementally, into a valid Delaunay tessellation”) Delaunay triangulation or tetrahedralization is a Delaunay meshing operation tetrahedrons are a subset of polyhedrons a 3D duel mesh made of tetrahedrons is a 3D duel mesh of polyhedrons.  The use of a first and second grid system constitutes a dual mesh. 
The motivation for combination is substantially the same as in claim 5. 

Regarding claims 16 and 27:
Claims 16 and 27 are rejected for substantially the same reasons as claim 5. 
Regarding claims 19 and 30:
Claims 19 and 30 are rejected for substantially the same reasons as claim 8. 

Claims 6, 17 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kennon in view of Manzoor, S., Edwards, M.G., Dogru, A.H. et al. Interior boundary-aligned unstructured grid generation and cell-centered versus vertex-centered CVD-MPFA performance. Comput Geosci 22, 195–230 (2018) hereinafter Manzoor.
Regarding claim 6:
Kennon discloses the method of claim 1 as above. 
Kennon does not distinctly disclose:
“wherein the generating of the 3D triangulated tetrahedral mesh comprises conducting stitching to mesh interlayer well segments in the 3D tetrahedral mesh.”
However, Manzoor distinctly discloses:
“wherein the generating of the 3D triangulated tetrahedral mesh comprises conducting stitching to mesh interlayer well segments in the 3D tetrahedral mesh.” ([section 3.2 Page 199], [see also figure 4] “Thus, to ensure integrity of interior boundaries and those of outer boundaries, it is mandatory to couple the Delaunay triangulation algorithm with a boundary/feature recovery technique. This limitation of DT is well known and several methods have been proposed which can be employed to retrieve missing boundary connections. In what follows we briefly outline two commonly employed methods including local refinement [78] also called the stitching method and edge swapping [71] which are used to constrain the mesh to honour a feature. These methods are equally applicable to recover boundary and/or desired field(interior) edges.”) A stitching method is a meshing method in which the boundary is recovered 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kennon directed to finite element modeling for wellbores and Manzoor directed to stitching methods for boundary recovery in finite element models, and arrived at preforming stitching operations on a finite element model of a wellbore. One of ordinary skill in the art would have been motivated to make such a combination to ensure integrity of interior boundaries. quality grid as taught in Manzoor. ([Section 3.2 Page 199] “Thus, to ensure integrity of interior boundaries and those of outer boundaries, it is mandatory to couple the Delaunay triangulation algorithm with a boundary/feature recovery technique.).

Regarding claims 17 and 28:
Claims 17 and 28 are rejected for substantially the same reasons as claim 6.

Claims 9 -11, 20-22 & 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kennon in view of US20170299770A1 Brewer et al hereinafter Brewer. 
Regarding claim 9:
Kennon teaches the method of claim 1 as above.
Kennon does not distinctly disclose:
“further comprising generating, based on the simulation of the hydrocarbon reservoir, a field development plan (FDP) for the simulation of the hydrocarbon reservoir.”
However, Brewer does distinctly disclose:
“further comprising generating, based on the simulation of the hydrocarbon reservoir, a field development plan (FDP) for the simulation of the hydrocarbon reservoir.” ([0040] “Extended AGAR engine 110 may also include processing circuitry to enable robust data retrieval and integration of historical and real-time reservoir related data that spans across all aspects of the well planning, construction and completion processes such as, for example, drilling, cementing, wireline logging, well testing and stimulation. Moreover, such data may include, for example, logging data, well trajectories, petrophysical rock property data, mechanical rock property data, surface data, fault data, data from surrounding wells, data inferred from geostatistics, etc.”). The AGAR engine is a finite element model and simulation of a hydrocarbon reservoir.  A field development plan is a subset of the data that is “all aspects of the well planning”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kennon directed to finite element modeling for wellbores and Brewer directed to an Anisotropic Geometry-Adaptive Refinement (AGAR) engine, and arrived at a finite element model of a wellbore as part of a hydraulic fracturing planning and operation system. One of ordinary skill in the art would have been motivated to make such a combination to improve estimation of reserves and make decisions regarding the development of the field as taught in Brewer. ([0002] “In the oil and gas industry, reservoir modeling involves constructing a computer model of a petroleum reservoir in order to improve estimation of reserves and making decisions regarding the development of the field. For example, geological models can be created to provide a static description of a reservoir prior to production. Reservoir simulation models may be created to simulate and predict the flow of fluids within a reservoir over its production lifetime.”)

Regarding claim 10:
Kennon teaches the method of claim 1 as above.
Kennon does not distinctly disclose:
 “further comprising: identifying, based on the simulation of the hydrocarbon reservoir, well drilling parameters; and drilling, based on the well drilling parameters, a well in the hydrocarbon reservoir.”
However, Brewer does distinctly disclose:
“further comprising: identifying, based on the simulation of the hydrocarbon reservoir, well drilling parameters; and drilling, based on the well drilling parameters, a well in the hydrocarbon reservoir.” ([0040] “Extended AGAR engine 110 may also include processing circuitry to enable robust data retrieval and integration of historical and real-time reservoir related data that spans across all aspects of the well planning, construction and completion processes such as, for example, drilling, cementing, wireline logging, well testing and stimulation. Moreover, such data may include, for example, logging data, well trajectories, petrophysical rock property data, mechanical rock property data, surface data, fault data, data from surrounding wells, data inferred from geostatistics, etc.”). The AGAR engine is a finite element model and simulation of a 
The motivation for combination is substantially the same as in claim 9. 

Regarding claim 11:
Kennon teaches the method of claim 1 as above.
Kennon does not distinctly disclose:
“further comprising: identifying, based on the simulation of the hydrocarbon reservoir, well operating parameters; and operating, based on the well operating parameters, a well in the hydrocarbon reservoir.” 
However, Brewer does distinctly disclose:
“further comprising: identifying, based on the simulation of the hydrocarbon reservoir, well operating parameters; and operating, based on the well operating parameters, a well in the hydrocarbon reservoir.” ([0040] “Extended AGAR engine 110 may also include processing circuitry to enable robust data retrieval and integration of historical and real-time reservoir related data that spans across all aspects of the well planning, construction and completion processes such as, for example, drilling, cementing, wireline logging, well testing and stimulation. Moreover, such data may include, for example, logging data, well trajectories, petrophysical rock property data, mechanical rock property data, surface data, fault data, data from surrounding wells, data inferred from geostatistics, etc.”). The AGAR engine is a finite element model and 
The motivation for combination is substantially the same as in claim 9. 

Regarding claims 20 and 31:
Claims 20 and 31 are rejected for substantially the same reasons as claim 9. 
Regarding claims 21 and 32:
Claims 21 and 32 are rejected for substantially the same reasons as claim 10. 
Regarding claims 22 and 33:
Claims 22 and 33 are rejected for substantially the same reasons as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20020032550A1 Ward et al oriented to modeling well paths using adaptive meshing. 
US20180348401A1 Imhof et al oriented to constructing a structural model of a subsurface.
US20120221302A1 Lewandowski et al oriented to modeling geologic properties with mixed finite elements.
N.P. Weatherill, Delaunay triangulation in computational fluid dynamics, Computers & Mathematics with Applications, Volume 24, Issues 5–6, 1992, Pages 129-150, ISSN 0898-1221 (Year: 1992) oriented to Delaunay triangulation methods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.A./Examiner, Art Unit 2148                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148